U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): January 31, 2008 High Velocity Alternative Energy Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-49950 98-0232018 (Commission File No.) (IRS Employer Identification No.) 14 Garrison Inn Lane Garrison, NY 10524 (845) 424-4100 (Address and telephone number of principal executive offices and place of business) (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13ed-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 Corporate Governance and Management Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective as of January 31, 2008, the following have resigned as a Principal Officer and Director of the registrant. Michael Margolies President and Director Stanley Chason Director The Executive Officer and Director resigning has stated in his resignation letter that his resignation does not in any way imply or infer that there is any dispute or disagreement relating to the Company’s operations, policies or practices.The Director resigning does not indicate that he has any dispute or disagreement relating to the Company’s operations, policies or practices. Each resigning Executive Officer has been provided a copy of his disclosure, no less than the day the Registrant is filing the disclosure with the Commission.Each Executive Officer will be given an opportunity to furnish the Registrant a letter or response, that he agrees with the statements made by the Registrant in this Section 5.02, and if not, stating the respects in which he does not agree. The following individual has been appointed by to our Board of Directors, effective as of January 31, 2008, to the position indicated: Name Age Position Richard Carter 38 CEO, President 1998 – 2002:GunnAllen Financial, Senior Vice President 2002 – 2004:National Securities, Senior Vice President 2004 – 2007:Emerging Capital Partners, Managing Partner.Emerging Capital Partners is a private equity firm specializing in raising capital for small businesses.They specialize in companies within the technology, housing, petroleum and distressed debt markets. Since October, 2007, Mr. Carter has been in charge of our operating subsidiary. Section 8 – Other Events Item 8.01 Other Events The Registrant has relocated the offices of its Corporate/Executive Offices from 14 Garrison Inn Lane, Garrison, New York10524, to the following address: 2 Office of the President: High Velocity Alternative Energy Corp 5841 West 66th Street Bedford Park, IL 60638 (708) 496-9710 Administrative and Accounting Office: High Velocity Alternative Energy Corp 1328 Zion Road Bellefonte, PA 16823 (814) 357-9104 Effective February 4, 2008, the Registrant authorized the issuance of shares of common stock as follows: Name Shares Reason Ronald Shapss 500,000 Director Compensation RichardCarter 1,300,000 Employment Compensation James W.Zimbler 800,000 Director/Employment Compensation Elliot Cole 250,000 Director Compensation Michael S. Krome 100,000 Legal Compensation Michael Cahr 98,000 Conversion of Debt Due In addition, the holders of substantially all of the remaining Series B Cumulative Convertible Preferred Stock (the “Series B shares”) not previously converted into shares of common stock have elected to convert the Series B Shares into common stock, resulting in approximately 1,172,627 shares of common stock. As a result of the shares issued as set forth herein and the Series B shares that are to be converted as set forth above, the Registrant will have approximately 9,108,982 shares of common stock issued and outstanding. Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit 17.1 Letter of Resignation of Michael Margolies Exhibit 17.2 Letter of Resignation of Stanley Chason 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 4, 2008 High Velocity Alternative Energy Corp. By: Richard Carter Richard Carter, President 4
